 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10
11 ELIAS YAMIDO, MARK SIBAYAN                     CASE No. 3:19-cv-00344-RS
   and THELMA YAMIDO, on behalf of
12 themselves, others similarly                   ORDER TO CONTINUE CLASS
   situated and the general public,               CERTIFICATION HEARING
13                                                AND RELATED DATES
                Plaintiff,
14                                                Honorable Richard Seeborg
          v.
15
   FLYING FOOD GROUP, LLC and                     Action Filed:        December 14, 2018
16 DOES 1-10, inclusive,                          Trial Date:          None
17                   Defendant.
18
19
20
21
22
23
24
25
26
27
28
     1020.031\9935
                                               -1-                          3:19-CV-00344-RS
           [PROPOSED] ORDER TO CONTINUE CLASS CERTIFICATION HEARING AND RELATED DATES
 1                                    ORDER
 2            Based on the Joint Stipulation of the parties, and good cause appearing therefore,
 3 IT IS ORDERED that the Class Certification hearing in this action, currently set for
 4 March 19, 2020, be and hereby is continued to June 18, 2020. IT IS FURTHER
 5 ORDERED that all related dates are continued ninety (90) days.
 6
 7            IT IS SO ORDERED.
 8
 9 Dated: October 25, 2019
                                                          Hon. Richard Seeborg
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1020.031\9935
                                               -2-                          3:19-CV-00344-RS
           [PROPOSED] ORDER TO CONTINUE CLASS CERTIFICATION HEARING AND RELATED DATES
